DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
          2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.  

Allowable Subject Matter

3.	Claims 1, 5-6, and 10 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for whitelist updating via remote management service. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, and a system for whitelist updating via remote management service, in the manner and combinations recited in independent claims 1, and 6, and having the uniquely distinct features of:
                      “determining, by the first management agent, whether or not the first process is indicated as safe by referring to a first local whitelist;”, and
	  	 “determining that a management whitelist of the management service and external to the application does not indicate that the first process is safe;
    	           determining that a third-party source indicates that the first process is safe;
    	            adding a first-process-safe indication to the management whitelist that the first process is safe;”. 
           Claims 5, and 10 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Mizrachi et al. (U.S. 2018/0359272 A1) disclose next-generation enhanced comprehensive cybersecurity platform with endpoint protected and centralized management; Mayo (U.S. 2018/0089430 A1) discloses computer security profiling; Feros et al. (U.S. 2016/0162685 A1) disclose monitoring application execution in a clone of a virtual computing instance for application whitelisting; Ryan (U.S. 2013/0177156 A1) discloses encrypted data processing; and Shah (U.S. 2013/0326505 A1) discloses reconfiguring virtual machines.  The cited prior art does not teach or suggest, alone or in combination, the uniquely distinct features of:
                      “determining, by the first management agent, whether or not the first process is indicated as safe by referring to a first local whitelist;”, and
	  	 “determining that a management whitelist of the management service and external to the application does not indicate that the first process is safe;
    	           determining that a third-party source indicates that the first process is safe;
    	            adding a first-process-safe indication to the management whitelist that the first process is safe;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492